Order entered February 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00362-CR
                                      No. 05-18-00363-CR
                                      No. 05-18-00364-CR

                                   JOHN F. SEAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                            ORDER
       Appellant is representing himself pro se in these appeals. Before the Court is appellant’s

January 25, 2019 letter which we shall construe as a motion for extension of time to file his brief.

We GRANT appellant’s motion to the extent we ORDER his brief due thirty days from the date

of this order. Appellant is reminded that he is required to provide the Court with any new

address “within ten (10) days of the date of the change.” See 5TH TEX. APP. (DALLAS) LOC. R. 2.

       We DIRECT the Clerk to send a copy of this order to John Seay, #19015064, 3-B-12,

P.O. Box 951, Tucson, AZ 85702.

                                                       /s/   LANA MYERS
                                                             JUSTICE